Title: To Thomas Jefferson from William Short, 2 September 1795
From: Short, William
To: Jefferson, Thomas



Dear Sir
St. Yldefonso Sep. 2. 1795

I had last night the inexpressible pleasure of once more recieving a letter from you. It is the first you have written me since your retreat to Monticello. I am really happy in the extreme to see that your long silence has proceeded from the constant occupation of your agricultural pursuits. Accept my dear Sir my sincerest thanks for the moments you have abstracted therefrom to give to me. Your letter (of May 25th.) came here last night after having been sent from England to Mr. Yznardi who returned it to me from Cadiz. I lose not a moment to let you know it has come to my hands and to touch on such parts as admit of least delay. I shall answer it more fully immediately on my return to Madrid as I will be in a few days. The present letter will be sent to Mr. Yznardi that he may inclose it to his friend in America. If I knew the name of the broker you employ there I should send it to him. You will at once see my reasons for not making use of the ordinary chanel.
I have recurred to my letter of Jan. 29. as you desire. I have never been more astonished. This circumstance like every other which has proceeded from the agents of Government for some time past towards me has seemed formed on purpose to embitter and perplex the rest of my life. I thank my God that a few weeks more and the curtain will be dropped for ever between them and me. This will not cure the wounds already recieved—but it will save me from recieving others.
I mentioned to you in what manner my years salary and outfit was detained in America. The Sec. of State paid it into the hands of M. de  Jaudenes and took his bill for the amount 9000. dollars which I was to recieve of M. de Gardoqui—viz in a depreciated paper-money. I refused this and desired the Sec. of State to recover the money paid to M. de Jaudenes, and either enable me to draw as the other agents, on Amsterdam, or appropriate to me in America the 9000, dollars thus recovered. In this latter case I desired him either to pay the money to you—or to vest it for me in the public funds bearing interest. He answered me in his letter of the 9th. of Nov. 94. that M. de Jaudenes had returned him the 9000 dollars—that he had already invested 3000 thereof for me in the 6. per cents—and should proceed to invest the remainder and give me a general account as soon as it was accomplished. In his succeeding letters he said nothing more on this subject until that of the 25th. of Febry. 95—and then in these words. “The 9000 dollars have been applied as you have directed and have been already informed.” This is every tittle I have received on the subject—and indeed I was not surprized at this irregular and incomplete kind of information on a private subject, as it was precisely in the manner of his correspondence with me on public subjects. I can no longer however allow it to remain in this state—because at least it is probable that the interest arising on these funds will remain in the moneyed state, and will not be rendered productive by new investments as is my wish. I know no other way of having it otherwise placed but by desiring him to transfer the stock to you together with the interest which has accrued. I shall ground this on your having my general power of attorney and my wish to have this stock realized by you. He cannot I think decline immediately complying with this—and I hope you will have no aversion to recieve it in that way though I observe from your letter, your unwillingness to act in this case. I shall in writing to him on this subject inclose an open letter for you. I hope and trust it will get soon and safely to your hands and that the business will be thus arranged—but if that letter should not get to your hands as soon as I could wish, could not you without difficulty simply write to him, that I had requested you to recieve this stock and realize it and that as you had already made a purchase, this will have the appearance only of taking trouble from his hands. I mention this hoping you will have no reluctance—but if you should I can’t expect or desire it of you and must run my chance—which will at least subject me to a continuation of the loss of the interest’s remaining dead and unproductive.
I beg you to accept a thousand and a thousand thanks my dear Sir, for the trouble you take for me in this respect, and particularly in having the interest arising on my stock rendered immediately productive as you mention. I thank you also for the purchase you have been so good as to make in the canal—and in land. I value this operation most highly because I know how real your friendship must be for me to induce you to  act in such cases. I like the operation also on its own account because it contributes to vary the grounds on which my little all rests. I mentioned to you in my long letter of Oct. 7. 93. that I could not judge of particulars from this distance and I therefore begged you to exercise your judgment. In whatever way it should have been exercised I can assure you I should have been satisfied—really satisfied. After this assurance I will proceed to give you my opinion on the subject as it presents itself to me here.
Notwithstanding I like both the vestments you have made—of the two I like best that in the canal shares—because I concieve at any given time from hence say three or four years for instance, that vestment will produce more and be more easily converted into money than the other. I must observe however that I am quite ignorant of the constitution of the canal company—know not how much each share amounts to—nor what rate of interest on the sum placed in the shares, the half toll at present received produces—nor what rate the whole toll is likely to produce.
The reasons you give for the purchase of Indian camp are extremely inviting also—and particularly the probability of disposing of it hereafter for the cost with the interest. Whether I shall wish to dispose of it will of course depend on contingencies. The price paid is certainly low—and the position of the land extremely agreeable to me. As you say you shall be anxious to know my wishes as to what should be done, I will express them, merely as my wishes leaving you still free to add the plantation—and to hire the hands for cutting down the timber as you mention. I concieve the more freely I express my wishes, the more you will be at your ease. I should then rather chuse not to add to the purchase, the land over the mountain. But if you should suppose their junction would render Indian camp more easily saleable—and if there should be such a part of this lot rented out as that the rents of the whole should bear a nearer proportion to the whole purchase, than the rent of Indian camp does to the purchase money of it—this might change my idea—however as the ridge of the mountain separates this lot from Indian camp, I imagine their junction would not render Indian camp more saleable nor more convenient to hold. I should prefer also not to go to the expense of cutting down the lands for the present—unless there were a certainty of leasing them out immediately, so as that the rents should come nearer to the purchase money than at present. If the tract could be leased out to such people as Price then the placement of the purchase money would be more advantageous. I am agreeably surprized at the statement you make of the rate of rents. If these rents be well paid it would seem to me an advantageous mode—for I observe  that although a small part of the land is rented, the annual rent you mention being 46 or 50 pound, is about 3. per cent per annum on the purchase money—now if tenants could be found for double the quantity, it would be 6. per cent [per] annum on the purchase money. This indeed if it be 6. per cent net, would be a fine placement, and be much better than having slaves or any thing else.
If more canal shares are to be purchased would it not be well to have some in the Potowmac also? I can illy judge from hence but it seems to me, this river has one advantage, inasmuch as legislative interference is less to be feared hereafter, as to do this the legislatures of two States must combine.
I have thus just galoped over your letter. Before this shall get to your hands I shall certainly have left this Country and the public service. I do not foresee any possibility of Mr. Pinckney’s having any occasion for me beyond the beginning of the next month and I shall then set out for Paris. I beg you not to let this prevent your writing to me. Send your letters under cover to M. Monroe or Mr. Skip with there—or if you find it more convenient, to our Minister or Chargé des affaires in London—or to Mr. Donald—there. The time and direction of my future movements will not be ultimately settled until I get to Paris, where I expect to spend the winter.
I mentioned to you that I had asked a permission of temporary absence from hence before I knew of M. Pinckney’s appointment—the President granted it, leaving the departure to my discretion, and authorized me to leave a locum tenens. This was more than I had a right to expect from him, considering the manner in which he has heretofore treated me. I mentioned to you also I should wait Mr. Pinckney’s arrival here in order to resign. He did not get here until the last of June. My patience was exhausted before his arrival and I gave therefore notice to the Sec. of State of my intention to resign—and since his arrival have sent in my resignation. I shall leave Mr. Rutledge (Mr. Pinckney’s secretary) as my locum tenens, until my successor shall arrive. He has agreed to wait, even if Mr. Pinckney should leave this place before that time. I am my dear Sir, most sincerely & affectionately your friend & servant

W Short

